Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is in response to claims received 11/30/2020. Claims 1, 8 and 15 are amended. Claims 11, 13 and 18 are canceled. Claims 1 – 10, 12, 14 – 17, 19 and 20 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1, 8 and 15 on pages 7 - 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 5 – 10, 12, 14 – 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fogarty (US Patent Application 2016/0260236), hereafter known as Fogarty.
Regarding claim 1, Fogarty teaches a method for conducting a multi-site co-presence collaboration conference (Fogarty: Fig. 1 ‘100’, ‘112’, Fig. 7, [0002], [0014], [0029]. Collaborative presentation system 100 between presentation site and remote presentation participant device 112 at a remote location), the method comprising: 

changing an initial form factor for a user presence indicator associated with a first user(i.e. the presenter’s image overlay shown at the remote site indicates the user is in attendance in the presentation room, and the image represents the form of a person pointing to and presenting content), the form factor change being implemented based on an action captured by data collected at one or more environmental sensors of a first co presence collaboration device displaying a shared resource at a time when the user presence indicator is presented according to the initial form factor on a second co-presence collaboration device (Fogarty: Fig. 6, Fig. 7 ‘710’, [0013 - 0015], [0019], [0024 - 0025], [0029]. The presenter image is captured by the camera at the presenter’s site and sent as a slide overlay 710 to be displayed at the remote participant’s site. The image sensor (i.e. camera) tracks and follows the presenter as they move. The presenter’s overlay image is thus updated over the course of the presentation as the presenter moves); and 
transmitting a presentation instruction to the second co-presence collaboration device displaying the shared resource concurrently with the first co-presence collaboration device (Fogarty: Fig. 2 ‘218’, ‘220’, [0027 - 0028]. Updated presentation file consisting of the streaming presentation shown at presentation site and an overlay image adjusted presenter image 218 is sent to and displayed at the remote presentation participant device 220), the presentation instruction instructing the second co-presence collaboration device to display the user presence indicator (i.e. overlay image of the presenter) at a select position relative to the shared resource (i.e. shared presentation environment) (Fogarty: Fig. 

Claim 8 recites essentially the same features as claim 1 and is distinguishable only by their statutory category (Method/System), and is accordingly rejected on the same basis.

Regarding claim 2, Fogarty teaches the method of claim 1, further comprising:
detecting a change in physical separation between the first user and a display of the first co-presence collaboration device (Fogarty: Fig. 1, ‘100’, ‘102’, ‘106’,  Abstract, [0013 - 0015]. Presentation environment 100 displays presenter 102 moving about in the presentation room in physical relationship to the display device 106); and
changing the form factor for the user presence indicator based on the detected change in physical separation (Fogarty: Fig. 2 ‘220’, [0001], [0024 - 0025]. In a collaboration environment, appearance of the presenter overlay image is adjusted based on a threshold distance between the presenter and the display).



Regarding claim 3, Fogarty teaches the method of claim 1, further comprising: 
determining a location of the first user relative to a display of the first co-presence collaboration device (Fogarty: Fig. 1, ‘100’, ‘102’, ‘106’,  Abstract, [0013 - 0016]. Presentation environment 100 image sensor captures the presenter 102 moving about in the presentation room in physical relationship to the display device 106); and 
changing the form factor for the user presence indicator based on the determined location of the first user, the changed form factor being indicative of the determined user location relative to the display (Fogarty: Fig. 2 ‘220’, [0001], [0024 - 0025]. In a collaboration environment, appearance of the presenter image is adjusted based on a threshold distance between the presenter and the display).

Claim 10 recites essentially the same features as claim 3 and is distinguishable only by their statutory category (Method/System), and is accordingly rejected on the same basis.

Regarding claim 5, Fogarty teaches the method of claim 1, further comprising: 
selecting a virtual location to display the user presence indicator based on a physical location of the first user relative to a display of the second co-presence collaboration device (Fogarty: Fig. 1, ‘100’, ‘102’, ‘106’,  Abstract, [0013 - 0014], [0016 - 0021], [0026]. The collaborative presentation selects the location on the remote display to place the overlay image of the presenter. The location of the overlay on the remote display is selected based on the presenter’s location relative to the presenter’s display and text that they are pointing to).



Regarding claim 6, Fogarty teaches the method of claim 5, wherein the virtual location corresponds to a focus location of the first user, the focus location being a location within the shared resource (Fogarty: Fig. 6 ‘500’, ‘Claim 19, [0026]. The presenter image overlay 500 is shown standing next to and pointing to the specific location of text that is being shared in which presenter is interested in).

Regarding claim 7, Fogarty teaches the method of claim 1, further comprising: 
changing a form factor for at least one other user presence indicator associated with an action of a second user (i.e. the second presenter takes over presenting content), the action captured by data collected at one or more environmental sensors (i.e. camera) of the second co-presence collaboration device displaying the shared resource (Fogarty: [0013], [0018], [0020]. The image sensor (i.e. camera) captures the presenter’s images during the presentation. During the course of the presentation multiple people (i.e. a first and then a second presenter) present material. The presenter overlay image is displayed at the remote site and is updated as the presenters change).
transmitting a presentation instruction to the first co-presence collaboration device, the presentation instruction instructing the first co-presence collaboration device to display the at least one other presence indicator according to the changed form factor associated with the action of the second user (Fogarty: Fig. 3 ‘302’, [0019], [0025], [0029]. The shared presenter image overlay 302 is displayed on the presenter’s native display 304. The presenter overlay image is updated as the presenters change).



Regarding claim 15, Fogarty teaches a co-presence collaboration device for participating in a multi-site co-presence collaboration conference (Fogarty: Fig. 1 ‘100’, ‘112’, Fig. 7, [0002], [0029]. Collaborative presentation system between a presentation site and a remote presentation participant device 112 at a remote location), the co-presence collaboration device comprising: 
memory (Fogarty: Fig. 8, [0032 – 0035]); 
a processor (Fogarty: Fig. 8, [0032 – 0037]); 
a conference collaborator stored in the memory and executable by the processor to: 
initiate a web-based co-presence collaboration conference with a remotely-located co-presence collaboration device (Fogarty: Fig. 1 ‘100’, ‘112’, Fig. 7, [0002], [0029]. Collaborative presentation system between presentation site and a remote presentation participant device 112 at a remote location); 
access and present a shared resource (i.e. co-presence presentation environment is shared between participants at presenter’s site and participants at remote site), the shared resource being concurrently presented by the remotely-located co-presence collaboration device (Fogarty: Fig. 1, Fig. 3 ‘306’, [0002], [0014], [0020], [0029]. The co-presence presentation environment and presentation 306 is shared in real time at both the presentation site and the remote site); 
present a user presence indicator (i.e. presenter image overlay) concurrently with the shared resource on the remotely-located co-presence collaboration device, the user presence indicator having a first form factor (Fogarty: Fig. 6, Fig. 7 ‘710’, [0013 - 0015], [0019], [0024 - 0025], [0029]. The presenter image is captured by the camera at the presenter’s site and sent as a slide overlay 710 to be displayed at the remote participant’s site. The presenter’s overlay image is updated over the course of the presentation as the presenter moves);

change the first form factor of the user presence indicator to a second form factor, the second form factor indicating the gesture of the first user that was determined based on the data collected at one or more environmental sensors of the co-presence collaboration device (Fogarty: Fig. 6, Fig. 7 ‘710’, [0013 - 0015], [0019], [0029]. The presenter’s image and gesture of pointing to a specific text on the presentation is captured at the presenter’s site by a camera and displayed as an overlay on the remote presentation participant device. The presenter’s overlay image is updated over the course of the presentation as the presenter moves).

Regarding claim 16, Fogarty teaches the co-presence collaborator device of claim 15, wherein the second form factor corresponds to a detected change in physical separation between the first user and a display of the remotely-located co-presence collaboration device (Fogarty: Fig. 1 ‘102’, ‘106’, Fig. 2 ‘218’, ‘220’, [0001], [0013 - 0015], [0024 – 0025]. The presenter’s overlay image is updated relative to the distance between the presenter 102 and the display device 106 as the presenter moves around the room).

Regarding claim 17, Fogarty teaches the co-presence collaborator device of claim 15, wherein the second form factor corresponds to a determined location of the first user relative to a display of the remotely-located co-presence collaboration device, the second form factor being indicative of the determined user location relative to the display (Fogarty: Fig. 1 ‘102’, ‘106’, Fig. 2 ‘218’, ‘220’, [0001], 

Regarding claim 19, Fogarty teaches the co-presence collaborator device of claim 15, wherein the conference collaborator is further configured to present the user presence indicator at a virtual location corresponding to a physical location of the first user (Fogarty: Fig. 1 ‘102’, ‘106’, Fig. 2 ‘218’, ‘220’, [0001], [0013 - 0015], [0024 – 0025].  The presenter’s overlay image is updated relative to the distance between the presenter 102 and the display device 106 as the presenter moves around the room. The overlay image is shown in the shared presentation environment relative to the presenter’s position within the presenter’s room).

Regarding claim 20, Fogarty teaches the co-presence collaborator device of claim 19, wherein the virtual location corresponds to a focus location of the first user, the focus location being a location within the shared resource (Fogarty: Fig. 7 ‘710’, [0025], [0029]. The presenter’s overlay image 710 is shown in the shared presentation environment pointing to presentation text that is of interest to the presenter).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fogarty in view of Utsuki (US Patent Application 2012/0042265), hereafter known as Utsuki.
Regarding claim 4, Fogarty teaches the method of claim 1.
Fogarty fails to expressly disclose further comprising changing the form factor for the user presence indicator responsive to a determination that the first user is speaking.
However, in the same field of endeavor, Utsuki shows further comprising changing the form factor for the user presence indicator responsive to a determination that the first user is speaking (Utsuki: Fig. 14A, [0112 – 0116]. Icon that shown is indicative of determining whether the first user is speaking (i.e. is present) or not speaking (i.e. away)).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to have combined the changing a form factor of Fogarty with the determination that the first user is speaking of Utsuki because in doing so provides an enhanced communication system by allowing users in a collaborative community to better understand when a user is available by seeing whether their talk icon is active.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J HOULIHAN whose telephone number is (571)272-8407.  The examiner can normally be reached on Mon, Tues, Thursday 7am - 3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Parry can be reached on 571-272-8328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.J.H/               Examiner, Art Unit 2451                                                                                                                                                                                         
/Chris Parry/               Supervisory Patent Examiner, Art Unit 2451